Citation Nr: 1513100	
Decision Date: 03/26/15    Archive Date: 04/03/15

DOCKET NO.  06-26 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for right ear hearing loss.


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to October 1978, with subsequent service in the Naval Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  In June 2008, the Board remanded the claim for additional development.  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran has a right ear hearing loss disability that is related to his active duty service.


CONCLUSION OF LAW

A right ear hearing loss disability was caused by military service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In statements provided in support of his claim, the Veteran has asserted that he has right ear hearing loss as a result of active service.  He argues that he had extensive noise exposure in his duties as a hydraulic mechanic, to include exposure to aircraft during service aboard an aircraft carrier.  

In September 2002, the Veteran filed his original claim for service connection for bilateral hearing loss.  In March 2003, the RO denied the claim.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c).  

In April 2005, the Veteran filed to reopen the claim.  In July 2005, the RO denied the claim, after determining that new and material evidence had not been presented.  The Veteran appealed, and in June 2008, the Board reopened the claim, granted service connection for left ear hearing loss, and remanded the issue of service connection for right ear hearing loss for additional development.  

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014). 

Service connection can be granted for certain chronic diseases if manifest to a degree of 10 percent or more within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).  Sensorineural hearing loss is a chronic disease for presumptive service connection purposes.  VA Adjudication Manual, M21-1MR III.iv.4.B.12.a.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The United States Court of Appeals for Veterans Claims (hereinafter "the Court"), however, has held that even though a disease is not included on the list of presumptive diseases, a nexus between the disease and service may nevertheless be established on the basis of direct service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Whether lay evidence is competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Lay evidence presented by a veteran concerning his continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997). 

A hearing loss disability for VA compensation purposes is defined by regulation and impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2014).

Once the requirements of 38 C.F.R. § 3.385 have been met and a present hearing "disability" under applicable VA laws and regulations is found, a determination must be made as to whether the current hearing disorder is related to service.  In particular, the Court has held that 38 C.F.R. § 3.385 operates to establish when a measured hearing loss is, or is not, a "disability" for which compensation may be paid, provided that the requirements for service connection are otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993) (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et. al. eds., 1988).  Even if a veteran does not have a hearing loss disability for VA compensation purposes recorded during service, service connection may still be established if post-service evidence satisfies the criteria of 38 C.F.R. § 3.385 and the evidence links the present hearing loss to active military service.  Id. at 158.  The threshold for normal hearing is 0 to 20 decibels.

The Veteran's personnel file shows that he primarily served aboard an aircraft carrier, and at a naval air station.  His military occupation specialty was system organizational maintenance technician, with a related civilian occupation listed as "aircraft mechanics."

The Veteran's service treatment records include examination reports which show his ears and drums were clinically evaluated as normal, and which include audiometric test results which show that the Veteran did not have right ear hearing loss, as defined for VA purposes at 38 U.S.C.A. § 3 .385.  

Service treatment records associated with Naval Reserve duty include a number of "reports of medical history," which show that the Veteran repeatedly indicated that he had a history of hearing loss beginning in November 1979; with one medical history showing that he indicated he did not know if he had hearing loss.  

As for the post-nonservice medical evidence, it consists of VA and non-VA reports, dated between 1979 and 2010.  The evidence include private audiometric examination reports, dated in 2002 and 2005, which do not appear to show right ear hearing loss, as defined for VA purposes at 38 U.S.C.A. § 3 .385.  

In June 2008, the Board remanded this claim inter alia to afford him an examination, and to obtain an etiological opinion.

In July 2009, the Veteran was afforded an examination by a private audiologist, R.B.  The report of that examination shows that R.B. states that the Veteran has right ear mild sensorineural hearing loss.  The associated audiometric examination report is in charted form only.

A report from Dr. C, dated in July 2009, shows that he states that he has reviewed the Veteran's claims folder, and that he has examined the Veteran.  The Veteran reported a history of loud noise exposure during service working near aircraft, with a 20-year history of hearing loss.  A speech discrimination test was not performed, as the Maryland CNC test was not available (the Veteran lives overseas and was apparently examined in Singapore).  Dr. C concluded that the Veteran has bilateral mild high frequency sensorineural hearing loss which satisfies the VA criteria for impaired hearing in both ears, and that it is likely that the hearing impairment is service- related, given the Veteran's history of loud noise exposure and the pattern of the hearing loss.  He added, "However, the computation for compensation would also need to take into account the effects of age-related hearing degeneration."  

In the December 2014 supplemental statement of the case, the RO denied the claim for failure to show a disability, i.e., failure to show right ear hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  

The Board finds that service connection for right ear hearing loss is warranted.  The Board first finds that it is likely that the Veteran's specialty involving aircraft mechanics would have exposed him to loud noise (i.e., airplanes).  In addition, despite the RO's determination in March 2014, it appears that the evidence is at least in equipoise as to whether or not the Veteran has right ear hearing loss.  Specifically, Dr. C's report shows that he diagnosed the Veteran with bilateral mild high frequency sensorineural hearing loss.  Although the July 2009 audiometric results are in charted form only, the RO failed to ask Dr. C to clarify the report, to request that the Veteran obtain the necessary information to clarify the report, or to explain why such clarification is not needed.  Savage v. Shinseki, 24 Vet. App. 124 (2011).  

Furthermore, Dr. C's concluded that it is likely that the Veteran's hearing impairment is service-related, given his history of loud noise exposure and the pattern of the hearing loss.  Dr. C's opinion is the only competent opinion of record, and it is in favor of the claim.  To the extent that Dr. C stated that the computation for compensation "would also need to take into account the effects of age-related hearing degeneration," this statement is not further explained, and it is not of sufficiently probative weight to warrant a denial of the claim.  Based upon the evidence of record, to include the Veteran's clear heavy noise exposure in service, indications of ear issues (right ear hearing loss) suggesting the noise impacting the ears in service as of at least 1979, his consistent statements, and giving the Veteran the benefit of all doubt, the claim is granted.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.

ORDER

Service connection for right ear hearing loss is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


